 



Exhibit 10.40(c)
THIRD AMENDMENT TO THE SERIES 2003-1 SUPPLEMENT
          This THIRD AMENDMENT (this “Amendment”), dated as of January 27, 2006,
amends the Series 2003-1 Supplement (the “Series 2003-1 Supplement”), dated as
of January 28, 2003, as amended by the First Amendment thereto, dated as of
June 3, 2004 and the Second Amendment thereto dated as of December 23, 2005, and
is among CENDANT RENTAL CAR FUNDING (AESOP) LLC, a special purpose limited
liability company established under the laws of Delaware (“CRCF”), CENDANT CAR
RENTAL GROUP, LLC (formerly known as CENDANT CAR RENTAL GROUP, INC.) (“CCRG”), a
limited liability company established under the laws of Delaware, as
administrator, CENDANT CORPORATION, a corporation established under the laws of
Delaware, as purchaser (in such capacity, the “Purchaser”), THE BANK OF NEW
YORK, a New York banking corporation, as trustee (in such capacity, the
“Trustee”) and as agent for the benefit of the Series 2003-1 Noteholders (in
such capacity, the “Series 2003-1 Agent”), to the Second Amended and Restated
Base Indenture, dated as of June 3, 2004, between CRCF and the Trustee (as
amended, modified or supplemented from time to time, exclusive of Supplements
creating a new Series of Notes, the “Base Indenture”). All capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
provided therefor in the Definitions List attached as Schedule I to the Base
Indenture (as amended through the date hereof) or the Series 2003-1 Supplement,
as applicable.
W I T N E S S E T H:
          WHEREAS, pursuant to Section 12.2(ii) of the Base Indenture, any
amendment to any Supplement which extends the due date for any Note requires the
consent of CRCF, the Trustee and each affected Noteholder of the applicable
Series of Notes;
          WHEREAS, the parties desire to amend the Series 2003-1 Supplement to
extend the Scheduled Expiry Date; and
          WHEREAS, CRCF has requested the Trustee, the Series 2003-1 Agent and
the Series 2003-1 Noteholder to, and, upon the effectiveness of (i) this
Amendment and (ii) the letter (the “Consent Letter”), dated as of the date
hereof, among CRCF and the Series 2003-1 Noteholder, CRCF, the Trustee, the
Series 2003-1 Agent and the Series 2003-1 Noteholder have agreed to, amend
certain provisions of the Series 2003-1 Supplement as set forth herein;
          NOW, THEREFORE, it is agreed:

  1.  
Amendment of Defined Terms. The following defined term, as set forth in
Article I(b) of the Series 2003-1 Supplement, is hereby amended and restated in
its entirety as follows:

     “Scheduled Expiry Date” means June 28, 2006, as such date may be extended
from time to time by the written agreement of each of CRCF, the CP Conduit
Purchaser and the APA Bank.”

 



--------------------------------------------------------------------------------



 



  2.  
Waiver of Notice Requirement and Consent to Extension Under Section 2.5(b). Each
of CRCF and the Purchaser, by executing this Amendment, solely with respect to
this Amendment, (i) hereby waives the requirement set forth in Section 2.5(b) of
the Series 2003-1 Supplement that CRCF provide the Purchaser with five (5) days
prior written notice of any proposed extension of the Scheduled Expiry Date and
(ii) hereby agrees to the extension of the Scheduled Expiry Date as effected by
this Amendment.
    3.  
This Amendment is limited as specified and, except as expressly stated herein,
shall not constitute a modification, acceptance or waiver of any other provision
of the Series 2003-1 Supplement.
    4.  
This Amendment shall become effective as of the first date (the “Amendment
Effective Date”) on which each of the following have occurred: (i) each of the
parties hereto shall have executed and delivered this Amendment to the Trustee,
and the Trustee shall have executed this Amendment and (ii) the Rating Agency
Consent Condition shall have been satisfied with respect to this Amendment.
    5.  
From and after the Amendment Effective Date, all references to the Series 2003-1
Supplement shall be deemed to be references to the Series 2003-1 Supplement as
amended hereby.
    6.  
This Amendment may be executed in separate counterparts by the parties hereto,
each of which when so executed and delivered shall be an original but all of
which shall together constitute one and the same instrument.
    7.  
THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective duly authorized officers as of the date
above first written.

            CENDANT RENTAL CAR FUNDING
(AESOP) LLC, as Issuer
      By:   /s/ Lori Gebron         Name:   Lori Gebron         Title:   Vice
President     

            THE BANK OF NEW YORK, as Trustee and
Series 2003-1 Agent
      By:   /s/ John Bobko         Name:   John Bobko         Title:   Vice
President     

Acknowledged and Agreed:

         



  CENDANT CORPORATION,
as Purchaser    
 
       
By:
  /s/ Kevin Monaco    
 
       
 
  Name: Kevin Monaco    
 
  Title: Group Vice President and Assistant Treasurer    

-3-